DETAILED ACTION
The following Office action concerns Patent Application Number 16/952,985.  Claims 21-27, 29-32 and 34-38 are pending in the application.  Claims 21-26 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed October 13, 2022 has been entered.
Allowable Subject Matter
Claims 27, 29-32 and 34-37 are allowable over the closest prior art of Jang et al (KR 100459609, translation, included in the IDS) in view of Blackwell et al (US 2015/0093890) and Baum et al (US 9,997,362).  The references do not teach or suggest that the precursor composition has a viscosity of 1 to 40 cp.  
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 38 is rejected under 35 U.S.C. § 112(b) because the limitation “wherein the precursor or precursor composition is vaporized...” lacks antecedent basis regarding the term “vaporized.”  MPEP § 2173.05(e).  Claim 27 requires volatilizing the precursor composition.  It is unclear if “vaporized” refers to the volatilizing or if it refers to an additional step in the process.  
Response to Arguments
The previous grounds of rejection are withdrawn.  New grounds of rejection regarding claim 38 are presented above. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 7, 2022